Citation Nr: 0934226	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin disability.

2.   Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral eye 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).





REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the Veteran initially requested a hearing before a 
Veterans Law Judge in connection with his appeal, he withdrew 
his request for such a hearing in May 2009. 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for 
skin disability; the Veteran was notified of the rating 
decision and of his appellate rights with respect thereto, 
but did not appeal.

2.  The evidence received since the May 2003 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for skin 
disability.  

3.  A May 2003 rating decision denied service connection for 
bilateral eye disability; the Veteran was notified of the 
rating decision and of his appellate rights with respect 
thereto, but did not appeal.

4.  The evidence received since the May 2003 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral 
eye disability.

5.  A May 2003 rating decision denied service connection for 
bilateral hearing loss; the Veteran was notified of the 
rating decision and of his appellate rights with respect 
thereto, but did not appeal.

6.  The evidence received since the May 2003 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss. 

7.  A May 2003 rating decision denied service connection for 
tinnitus; the Veteran was notified of the rating decision and 
of his appellate rights with respect thereto, but did not 
appeal.

8.  The evidence received since the May 2003 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for skin 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for bilateral eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

4.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in November 2004 and March 2006 
correspondences.  The March 2006 correspondence provided 
notice concerning the initial disability rating and effective 
date to be assigned in the event service connection was 
granted for his claimed disorder.  The November 2004 
communication provided him with the notice contemplated by 
Kent, and in fact provided him with a copy of the prior final 
rating action with respect to each of the claims at issue.  
His claims were readjudicated in a June 2007 supplemental 
statement of the case.  The Veteran therefore has received 
the notice to which he is entitled as to his claims, and 
there is no prejudice flowing from the timing of notice in 
this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24  
(Fed. Cir. 2007) (a supplemental statement of the case can 
serve as a means of readjudication following 38 U.S.C.A. 
§ 5103(a)-compliant notice; where such notice is followed by 
a readjudication, any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the statement of 
the case, obviating any need to address whether the Veteran 
was prejudiced by a notice error in this case.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Board points out that VA has no 
duty to schedule the Veteran for a VA examination or obtain a 
medical opinion unless and until evidence sufficient to 
reopen his claims has been presented.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of an organic disease of the nervous system, 
including sensorineural hearing loss, during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the Veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A May 2003 rating decision denied entitlement to service 
connection for skin disability (characterized as dermatitis, 
dermatomycosis and hives); bilateral eye disability 
(characterized as loss of vision); bilateral hearing loss; 
and tinnitus.  The Veteran was notified of the decision and 
of his appellate rights with respect thereto at his then last 
known address of record, but he did not initiate an appeal.  
In October 2003 he did submit a statement indicating that he 
had been incarcerated since March 2003, and that he desired a 
status update on his PTSD claim.  The record shows that the 
RO sent a letter to him in response.  In any event, the May 
2003 notice letter was sent to the last address reported by 
the Veteran, and was not returned as undeliverable.  
Consequently, the Board finds that the May 2003 rating 
decision is final, and that service connection for the above 
disabilities may be considered on the merits only if new and 
material evidence has been received since the time of the May 
2003 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2008).

The evidence of record at the time of the May 2003 rating 
decision included service treatment records showing treatment 
in 1968 for conjunctivitis of the right eye; his visual 
acuity was considered normal.  He was treated in May 1968 for 
a rash affecting his face.  A June 1968 audiogram appears to 
show some hearing impairment; hearing loss was not mentioned 
by his clinicians.  At the Veteran's separation examination, 
no pertinent complaints or findings were mentioned.

The evidence previously considered also included service 
personnel records showing that the Veteran earned the Vietnam 
Campaign Medal and the Vietnam Service Medal, but that his 
overseas service from July 1967 to July 1968 was in Thailand 
as a clerk typist and personnel specialist.

The evidence lastly included VA treatment records for 
September 2002 to March 2003 documenting treatment of 
dermatitis and dermatomycosis; the records did not reference 
eye problems, hearing loss, or tinnitus.

The pertinent evidence added to the record since the May 2003 
rating decision includes VA treatment records for May 1997 to 
December 2006.  Those records document treatment for 
dermatitis, dermatomycosis, fungus of the feet, and glaucoma.  
The records do not address the etiology of the above 
disorders, or reference hearing loss or tinnitus.

As to skin disability, the VA treatment records are arguably 
new, in that they reference a fungus of the feet in addition 
to the already considered conditions of dermatitis and 
dermatomycosis.  They nevertheless are not material inasmuch 
as they do not address the etiology of any skin disability, 
or otherwise suggest a relationship to service.  
Consequently, the VA treatment records do not raise a 
reasonable possibility of substantiating the claim for 
service connection for skin disability.

As to bilateral eye disability, the treatment records are 
clearly new, as the evidence previously of record did not 
include post-service medical evidence of an eye disorder.  
The treatment records notably do not, however, address the 
etiology of the Veteran's glaucoma, and do not otherwise 
suggest that the glaucoma originated in service or until many 
years later.  Consequently, the treatment records do not 
raise a reasonable possibility of substantiating the claim of 
service connection for bilateral eye disability.

With respect to hearing loss and tinnitus, the treatment 
records still do not document the current presence of either 
disorder.  Consequently, they clearly do not raise a 
reasonable possibility of substantiating either claim.

In short, the VA treatment records do not present a 
reasonable possibility of substantiating the skin disability, 
bilateral eye disability, bilateral hearing loss or tinnitus 
claims.

The Veteran has not presented argument concerning his claimed 
skin and bilateral eye disorders, or his hearing loss or 
tinnitus.  To the extent, however, that he impliedly believes 
that he has hearing loss and tinnitus, and that all of his 
claimed disorders are service-related, the Board points out 
that his opinions in this regard are duplicative of the 
opinions he offered at the time of the May 2003 rating 
decision.  In any event, as a layperson, his opinion 
concerning medical causation does not constitute competent 
evidence with which to reopen his claims.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  The Board notes that he 
has not offered his observation of symptoms since service. 

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the Veteran's claims of 
entitlement to service connection for skin disability, 
bilateral eye disability, bilateral hearing loss, and 
tinnitus are not reopened.  The benefits sought on appeal are 
denied.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for skin 
disability, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
eye disability, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for tinnitus, 
the benefit sought on appeal is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for psychiatric disability, to include PTSD, the 
record reflects that the Veteran reported to his treating VA 
clinicians in May 2005 that he was receiving treatment for 
his psychiatric problems at the Ft. Worth, Texas Vet Center.  
Records from that facility are not on file, and should be 
obtained in association with VA's duty to assist the Veteran.  
See generally, 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With any necessary authorization from 
the Veteran, the RO should obtain all 
available treatment records for the 
Veteran from the Ft. Worth, Texas Vet 
Center. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


